Case 1:18-cv-06800-FB-SJB Document 17 Filed 01/31/19 Page 1 of 2 PageID #: 634



HASBANI & LIGHT, P.C.
Rafi Hasbani, Esq.
Counsel for Plaintiff
450 Seventh Avenue, Suite 1408
New York, New York 10123
Tel: (646) 490-6677

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK
------------------------------------------x
 GUSTAVIA HOME, LLC,
                                                              NOTICE OF VOLUNTARY
                                                              DISCONTINUANCE
                                                              Case No. 1:18-cv-06800-FB-SJB

                                      Plaintiff,

                          -against-

 CRIMINAL COURT OF THE CITY OF NEW YORK, FV-
 1, INC., IN TRUST FOR MORGAN STANLEY
 MORTGAGE CAPITAL HOLDINGS LLC, NEW
 YORK STATE DEPARTMENT OF TAXATION AND
 FINANCE, NEW YORK CITY ENVIRONMENTAL
 CONTROL BOARD, TRANSIT ADJUDICATION
 BUREAU,

                           Defendants.
------------------------------------------x



    NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)


       Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the

plaintiff(s)GUSTAVIA HOME, LLC and or their counsel(s), hereby give notice that the above

captioned action is voluntarily dismissed, without prejudice against the defendants

CRIMINAL COURT OF THE CITY OF NEW YORK; NEW YORK STATE DEPARTMENT

OF TAXATION AND FINANCE, NEW YORK CITY ENVIRONMENTAL CONTROL
Case 1:18-cv-06800-FB-SJB Document 17 Filed 01/31/19 Page 2 of 2 PageID #: 635



BOARD, and TRANSIT ADJUDICATION BUREAU.



Dated: New York, New York
       January 31, 2019                  BY:   /s/Rafi Hasbani
                                               Danielle P. Light, Esq.
                                               Attorneys for Gustavia Home, LLC
